Title: To George Washington from Charles Willson Peale, 31 December 1786
From: Peale, Charles Willson
To: Washington, George



Dr Sir
Phila[delphi]a Decr 31 1786

I have lately undertaken to form a Museum and have acquired the means of preserving in the natural forms, Birds, Beasts and Fish, my Intention is to collect every thing that is curious of this Country, and to arange them in the best manner I am able, to make the Collection amusing and Intructive, thereby hoping to retain with us many things realy curious which would other wise be sent to Europe.
Having heard that you have been presented with some beautiful Birds of China I take the liberty of requesting in Case of the death of any of them, to have them packed in wool and put in

any sort of packing Case, and sent by the Stages to me, and I will preserve them in the best manner I am able, and either send them back to you, or place them in my Museum, as your Excellency may please to direct.
The Object with me is, that such beautiful and rare things should not be wholly lost, and which too often are, even when undertaken to be preserved by Persons not sufficiently skilled in the manner of preserving. Please to present my best respects to your Lady, and believe me with much respect and Esteem Dr Sir your very Hble Servant

C. W. Peale

